DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed controlling a feeding start timing of the recording material by the feeding member depending on the position of the inner roller during transfer of the toner image onto the recording material, the position of an inner roller (a stretching roller to stretch an endless belt onto which the toner image formed on the image bearing member is transferred at a primary transfer portion) movable to a plurality of positions including a first position and a second downstream position by a position changing mechanism to change a position of the secondary transfer portion with respect to a circumferential direction of the inner roller, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Watanabe (US 2020/0198911) discloses sheet feeding time based on a toner image position being at the secondary transfer roller; Sakaguchi et al. (US 2021/0263450) discloses adjustment of the secondary transfer roller position based on paper weight; Fujii (US 2011/0293303) discloses selectively controlling the position of the secondary transfer roller.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW